ICJ_054_ICAOCouncil_IND_PAK_1972-03-20_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

APPEL CONCERNANT LA COMPÉTENCE
DU CONSEIL DE L’OACI

(INDE c. PAKISTAN)

ORDONNANCE DU 20 MARS 1972

1972

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPEAL RELATING TO THE JURISDICTION
OF THE ICAO COUNCIL

(INDIA ». PAKISTAN)

ORDER OF 20 MARCH 1972
Mode officiel de citation:

Appel concernant la compétence du Conseil de l'OACI, ordonnance du
20 mars 1972, C.I.J. Recueil 1972, p. 6.

Official citation:

Appeal Relating to the Jurisdiction of the ICAO Council, Order of 20
March 1972, I.C.J. Reports 1972, p. 6.

 

 

Seca 362 |

 
20 MARS 1972

ORDONNANCE

APPEL CONCERNANT LA COMPÉTENCE
DU CONSEIL DE L’OACI

(INDE c. PAKISTAN)

APPEAL RELATING TO THE JURISDICTION
OF THE ICAO COUNCIL

(INDIA v. PAKISTAN)

20 MARCH 1972

ORDER
1972

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1972

20 mars
Rôle général

n° 54

20 mars 1972

APPEL CONCERNANT LA COMPÉTENCE
DU CONSEIL DE L’OACI

(INDE c. PAKISTAN)

ORDONNANCE

Le Vice-Président de la Cour internationale de Justice, faisant fonction
de Président en vertu de l’article 13 du Règiement de la Cour,

Vu l’article 48 du Statut de la Cour et l’article 37 du Règlement de la
Cour,

Vu l’ordonnance du 19 janvier 1972 fixant la date d’expiration des
délais pour le dépôt de la réplique du Gouvernement indien et de la
duplique du Gouvernement pakistanais,

Considérant que, par lettre du 9 mars 1972, l'agent du Gouvernement
indien a, pour les raisons par lui exposées, demandé que la date d’expi-
ration du délai pour le dépét de la réplique soit reportée du 30 mars 1972
au 30 avril 1972;

Considérant que, le 9 mars 1972, copie certifiée conforme de ladite
lettre a été communiquée a l’agent du Gouvernement pakistanais qui a
été invité 4 faire connaitre les vues de son gouvernement a cet égard;

Considérant que, par lettre du 17 mars 1972, agent du Gouvernement
pakistanais a exposé les raisons pour lesquelles il s’opposait à une pro-
rogation du délai;

4
7 CONSEIL DE L’OACI (ORDONNANCE 20 IIT 72)

Reporte au 17 avril 1972 la date d’expiration du délai pour le dépôt
de la réplique du Gouvernement indien et en conséquence au 16 mai 1972
la date d’expiration du délai fixé pour le dépôt de la duplique du Gouver-
nement pakistanais.

Fait en français et en anglais, le texte français faisant foi, au palais de la
Paix, a La Haye, le vingt mars mil neuf cent soixante-douze, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et dont les autres
seront transmis respectivement au Gouvernement indien et au Gouverne-
ment pakistanais.

Le Vice-Président,
(Signé) F. AMMOUN.

Le Greffier,
(Signé) S. AQUARONE.
